Cite as 2013 Ark. App. 440

                ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                      No.CV-12-953

                                                 Opinion Delivered   August 28, 2013


LORI ERWIN                                       APPEAL FROM THE SCOTT
                              APPELLANT          COUNTY CIRCUIT COURT
                                                 [NO. CV-2010-34]
V.

                                                 HONORABLE DAVID H.
SHELBY LEE FROST, INDIVIDUALLY                   MCCORMICK, JUDGE
AND AS TRUSTEE OF THE DONALD
ROSS AND SHELBY LEE FROST
REVOCABLE LIVING TRUST
                       APPELLEE                  REBRIEFING ORDERED



                          BRANDON J. HARRISON, Judge

       Lori Erwin filed a complaint seeking to have a trust created by her late father and her

stepmother declared irrevocable. The circuit court denied the request, and Erwin appealed

that denial. We will not yet decide this appeal’s merits because we must order rebriefing.

There are two main hang-ups.           One is Erwin’s abstract, which is presented in

question-and-answer format; Arkansas Supreme Court Rule 4-2(a)(5)(B) (2012) expressly

forbids this. Second, Erwin’s addendum contains the entire transcript of the proceedings

below; Rule 4-2(a)(8) forbids that. An abstract and addendum can be deficient for containing

too much material, as well as too little. Am. Transp. Corp. v. Exch. Capital Corp., 84 Ark.

App. 28, 129 S.W.3d 312 (2003). Though an addendum’s particular contents are often a

matter of judgment that poses no problem, we have expressly warned that
                                  Cite as 2013 Ark. App. 440

“[t]ranscripts—whether of testimony at trial or on deposition or of hearings—must be

converted into an impartial first-person narrative in the abstract. Transcripts should not be

in the addendum.” Lackey v. Mays, 100 Ark. App. 386, 389, 269 S.W.3d 397, 399 (2007).

       Erwin has fifteen days from this opinion’s date to file a substituted brief that complies

with the rules. See Ark. Sup. Ct. R. 4-2(b)(3). We strongly encourage Erwin to review the

rules and ensure that no other deficiencies exist. A subsequent failure to timely correct all

deficiencies in her appellant’s brief may result in the circuit court’s judgment being summarily

affirmed. See Ark. Sup. Ct. R. 4-2(c)(2). After Erwin has served her substituted appellant’s

brief on Appellee Frost, then Frost may revise or supplement her appellee’s brief if need be.

       Rebriefing ordered.

       GLADWIN, C.J., and WALMSLEY, J., agree.

       Hatfield & Sayre, by: Christopher D. Brockett and Eugene G. Sayre, for appellant.

       Walters, Gaston, Allison & Parker, by: Troy Gaston, for appellee.




                                               2